Title: General Orders, 3 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.] Tuesday Novr 3rd 1778.
    Parole AlderneyC. Signs Acton. Artois.
    
  
  The Pennsylvania Brigades to hold themselves in readiness to march at an hours warning.
The Deputy Cloathier General will exert himself to have the Cloathing that is returned in carried to Fish-Kill as soon as possible—The Officers now in Camp to procure Cloathing for the several Brigades, are desired to use all possible dispatch in drawing their respective quotas & sending them off.
  After orders.
  The Park to move as soon after the order of March is given them as their horses can be brought to Camp from their several Forage-Yards.
